tcmemo_1996_103 united_states tax_court d sherman and maxine m cox petitioners v commissioner of internal revenue respondent docket no filed date john w schwartz jr for petitioners anthony gasaway for respondent memorandum opinion goldberg special_trial_judge this case is before the court on petitioners' motion for an award of reasonable litigation and administrative costs under sec_7430 the merits of the underlying case were decided in cox v commissioner tcmemo_1993_326 filed date and to the extent necessary for the disposition of this motion the all section references are to the internal_revenue_code for the year in issue all rule references are to the tax_court rules_of_practice and procedure facts and holdings in tcmemo_1993_326 are incorporated by this reference the issue in the prior case was whether petitioner d sherman cox mr cox was entitled to deduct payments made to his wife petitioner maxine m cox mrs cox and on behalf of his law practice for the rental of property owned by mr and mrs cox as tenants by the entireties the property at issue was located in st louis missouri and purchased by petitioners in date mr cox's law practice occupied and paid rent of dollar_figure to petitioners for the property during on their joint federal_income_tax return petitioners reported receipt of the dollar_figure in rental income on their schedule e mr cox reported the dollar_figure in rental payments on his schedule c for his law practice as an ordinary and necessary business_expense respondent disallowed the schedule c rental expense of dollar_figure in its entirety because the payments were made for_the_use_of property to which mr cox has title and in which he holds an equity_interest respondent also deleted the corresponding rental income reported by petitioners on schedule e contrary to the positions argued by both petitioners and respondent we held that based on petitioners' interest in the property as determined by missouri law and under sec_162 mr cox was entitled to deduct one-half of the payments and in turn one- half of the payments was reportable as rental income on the joint_return sec_7430 as amended by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec 102_stat_3342 applicable to proceedings commenced after date provides that in any court_proceeding brought by or against the united_states the prevailing_party may be awarded reasonable_litigation_costs to be a prevailing_party petitioners must establish that the position_of_the_united_states in the proceeding was not substantially justified that they substantially prevailed with respect to the amount in controversy or with respect to the most significant issue presented and that they met the net_worth requirements of u s c section d b on the date the petition was filed sec_7430 in addition to being the prevailing_party petitioners must establish that they exhausted the administrative remedies available to them within the internal_revenue_service irs that they did not unreasonably protract the proceeding and that the costs claimed are reasonable sec_7430 c petitioners must establish all of the above elements in order to recover see 88_tc_492 prager v commissioner tcmemo_1994_420 for purposes of petitioners' motion respondent concedes that petitioners have exhausted their administrative remedies as required by sec_7430 and have satisfied the net_worth requirement of sec_7430 respondent further concedes that petitioners have not unreasonably protracted these proceedings the issues remaining for our decision therefore are whether petitioners substantially prevailed as to the amount in controversy or most significant issue and whether the position of respondent was substantially justified sec_7430 defines the position_of_the_united_states to mean a the position taken by the united_states in a judicial proceeding to which the section applies and b the position taken in an administrative_proceeding to which the section applies as of the earlier of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency in this case there was no separate notice from the irs office of appeals prior to the issuance of the notice_of_deficiency therefore for purposes of sec_7430 the united_states is considered to have taken a position in the administrative_proceeding on date the date the notice_of_deficiency was issued by respondent for civil tax cases commenced after date sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 changed the language referring to the position_of_the_united_states from unreasonable to not substantially justified however this court has held that the substantially justified standard does not represent a departure from the reasonableness standard 92_tc_760 n 89_tc_79 affd 861_f2d_131 5th cir petitioners bear the burden of proving that the position of respondent was not substantially justified rule e 83_tc_822 vacated and remanded on other grounds 787_f2d_637 d c cir in order to meet this burden petitioners must show that legal precedent does not substantially support the position of respondent given the facts available to respondent 94_tc_685 85_tc_927 a determination of reasonableness must be based upon all the facts and circumstances as well as any legal precedents relating to the case devenney v commissioner supra we may consider among other factors whether respondent used the costs and expenses of litigation to extract unjustified concessions from petitioners whether respondent pursued the litigation to harass or embarrass petitioners or whether respondent pursued the litigation for political reasons 88_tc_1329 devenney v commissioner supra a position is substantially justified when it is justified to a degree that could satisfy a reasonable person 487_us_552 it is not enough that a position simply possesses enough merit to avoid sanctions for frivolousness it must have a reasonable basis both in law and fact id see eg 975_f2d_1150 5th cir respondent's loss or concession of an issue does not ipso facto render respondent's position not substantially justified 991_f2d_359 7th cir sokol v commissioner supra pincite 86_tc_962 the fact that respondent did not prevail in the underlying litigation does not require a determination that respondent's position was unreasonable 693_f2d_1387 fed cir however it remains a factor to be considered 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 931_f2d_1044 5th cir 100_tc_457 respondent's position was that petitioners were not entitled to deduct a rental expense of dollar_figure on the schedule c for the law practice of mr cox because under sec_162 mr cox is not permitted to deduct payments attributable to property in which he owns an equity_interest respondent contended that by deducting the rental payments as ordinary and necessary business_expenses and reporting a corresponding amount as rental income on their schedule e petitioners were converting ordinary_income into passive_income to take advantage of what otherwise would be unused passive losses under sec_469 respondent also argued that because petitioners filed a joint_return they are precluded from reallocating income among one taxable unit petitioners argued that a tenancy_by_the_entirety exists as a separate legal entity with which mr cox's law practice may contract and thus their deduction of the rental payments should be allowed citing u s fidelity guar co v hiles s w 2d mo ct app and rezabek v rezabek s w mo ct app we reasoned that mrs cox was entitled to one- half of the rental proceeds whether paid_by an outsider or by her husband from the property at issue under the state law of missouri we held that mr cox was entitled to deduct one-half of the rent paid on his schedule c for his law practice as an expense but not the remaining half due to his equity_interest in the property rented we stated this court has never before had the specific issue in this case before us we have held however where rental payments were made by outsiders that each party in a tenancy_by_the_entirety was entitled to report one-half of the proceeds thereon on separately filed returns the issue obviously has previously arisen solely in the context of husband and wife filing separate returns since prior to the enactment of sec_469 regarding passive losses the receipt by the wife of income would be offset by the deduction for rent by the husband where joint returns were filed cox v commissioner tcmemo_1993_326 emphasis added in further support of our decision we cited respondent's revrul_74_209 1974_1_cb_46 and revrul_72_504 1972_2_cb_90 which provide that parties can deduct rentals paid on property in which they hold some equity_interest in their motion for litigation costs petitioners contend that they substantially prevailed as to the amount in controversy and most significant issue and that respondent's position was not substantially justified in support of the first contention petitioners claim that our decision in cox v commissioner supra established mrs cox's rights and interest in the tenants_by_the_entirety property and thereby resulted in a one-hundred percent win for petitioners as discussed above the issue in the underlying case was whether mr cox could deduct dollar_figure of rental payments as an ordinary_expense and whether mrs cox was required to report the same dollar_figure as passive rental income respondent denied the amount in full both as an expense for mr cox and as income to mrs cox while petitioners argued that they were entitled to the full amounts as claimed and reported on their joint federal_income_tax return we determined that mr cox was entitled to deduct one-half or dollar_figure of the rental payments while mrs cox was required to report the same amount as rental income in so doing we stated we think that both petitioners and respondent are incorrect in their treatment of this item both we believe have elevated form over reality cox v commissioner supra accordingly petitioners did not achieve a percent win in the underlying case rather if we were grading our decision on a percentage scale the results would be closer to percent for petitioners and percent for respondent therefore it is questionable whether petitioners substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues presented even assuming arguendo that petitioners did substantially prevail in the underlying case we conclude that they would not be entitled to litigation costs because respondent's position was substantially justified petitioners argue that the position of respondent was not substantially justified because respondent failed to cite any authority for the position that the filing of joint returns precluded petitioners from reallocating income and expenses in the manner reported on their return in support thereof petitioners cite a portion of our decision in cox v commissioner supra respondent has not however pointed us to any authority that the filing of a joint_return somehow changes the basic tax nature of the items in question and we simply believe that respondent is incorrect in her position id petitioners also contend that respondent consistently ignored the tenancy_by_the_entirety property and the attributes and benefits that go with said property we find petitioners' arguments to be without merit first although respondent failed to cite any authority for her alternative argument regarding petitioners' joint_return we clearly stated that the issue was one of first impression before this court notwithstanding our disagreement with respondent's argument we recognized that there were no cases directly on point with respect to the issue in the underlying case if the law is unclear or the question raised is one of first impression the commissioner has greater justification to litigate the matter see 939_f2d_686 9th cir blanco invs land ltd v commissioner tcmemo_1988_175 we believe respondent's position was incorrect but that petitioner has not shown that respondent's position lacked a reasonable basis in fact or law respondent's position was based on the language of sec_162 which prevents taxpayers from deducting expenses for rental payments for property to which the taxpayer has taken title or in which the taxpayer has equity and missouri property law which provides that petitioners as tenants by the entireties are each 'the owner of the entire estate neither of whom have any separate or joint interest' 87_fsupp_274 e d mo affd 182_f2d_649 8th cir quoting murawski v murawski s w 2d mo ct app respondent concluded that because mr cox owned an interest in the property rented he was not entitled to claim a deduction for payments attributable thereto to prevent an inequitable situation respondent also deleted from mrs cox's rental income the amount at issue petitioner argues that our decision in cox v commissioner supra established that respondent intentionally disregarded the rights of married women in general and mrs cox in particular by refusing to recognize that the marital community is a distinct entity with which mr cox and his law practice may contract this statement is incorrect in fact we clearly stated that petitioners likewise have failed to convince us that the marital community is an entity separate and apart from petitioner wife and petitioner husband id accordingly we conclude that the position of respondent was substantially justified thus petitioners are not entitled to administrative or litigation costs under sec_7430 petitioners' motion will be denied an appropriate order will be issued
